Case 1:19-cv-00007-DKW-RT Document 9 Filed 02/14/19 Page 1 of 3      PageID #: 30




Of Counsel:
DAMON KEY LEONG KUPCHAK HASTERT
Attorneys at Law
A Law Corporation

DOUGLAS C. SMITH               5364-0
dcs@hawaiilawyer.com
ROSS UEHARA-TILTON 10743-0
rut@hawaiilawyer.com
1003 Bishop Street, Suite 1600
Honolulu, HI 96813
www.hawaiilawyer.com
Telephone: (808) 531-8031
Facsimile: (808) 533-2242

Attorneys for Defendant
CRC II, INC. f/k/a CLARK REALTY CORPORATION

                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII
HANS FRANKE; and                             )
LOUISE FRANKE,                               )   Civil No. 19-00007-DKW-RT
                                             )   (Other Fraud)
                 Plaintiffs,                 )
                                             )   FIRST STIPULATION
         vs.                                 )   EXTENDING TIME FOR
                                             )   DEFENDANT CRC II, INC. FKA
JULIA A. YATES; DENNIS YATES;                )   CLARK REALTY
CRC II, INC. FKA CLARK REALTY                )   CORPORATION TO SERVE
CORPORATION; and DOES 1                      )   ANSWER TO COMPLAINT;
THROUGH 50,                                  )   ORDER
                                             )
                 Defendants.                 )
                                             )

                  FIRST STIPULATION EXTENDING TIME FOR
                 DEFENDANT CRC II, INC. FKA CLARK REALTY
               CORPORATION TO SERVE ANSWER TO COMPLAINT

424712
Case 1:19-cv-00007-DKW-RT Document 9 Filed 02/14/19 Page 2 of 3            PageID #: 31




            WHEREAS, Plaintiffs HANS FRANKE and LOUISE FRANKE filed

their Complaint initiating this lawsuit on January 8, 2019 (“Complaint”); and

            WHEREAS, Defendant CRC II, INC., formerly known as CLARK

REALTY CORPORATION (“CRC”), is now known as ELEPAIO GROUP, INC.;

and

            WHEREAS, CRC’s counsel accepted personal service of the

Complaint on January 25, 2019, on behalf of CRC; and

            WHEREAS, Defendants JULIA A. YATES and DENNIS YATES

have been served with the Complaint but have not yet filed an answer; and

            WHEREAS, pursuant to Rule 12(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, CRC is required to serve an answer to the Complaint on or before

February 15, 2019; and

            WHEREAS, Plaintiff’s counsel and CRC’s counsel have agreed to

extend the deadline for CRC to file an answer to the Complaint or a motion under

Rule 12(b) of the Federal Rules of Civil Procedure.

            NOW THEREFOR, it is hereby stipulated and agreed between

Plaintiffs and CRC, by and through their respective counsel, as follows:

            1.     The deadline for CRC to file its answer to the Complaint or a

motion under Rule 12(b) of the Federal Rules of Civil Procedure will be extended

from February 15, 2019, to March 15, 2019.

                                        -2-
Case 1:19-cv-00007-DKW-RT Document 9 Filed 02/14/19 Page 3 of 3        PageID #: 32




             2.     This extension will apply only to CRC and not to the other

defendants in this action, unless further stipulated by the parties.

             DATED: San Francisco, California, February 11, 2019.

                                  WEISBERG & MILLER

                                       /s/ CHRISTIAN FENTON
                                  _______________________________________
                                  CHRISTIAN FENTON

                                  Attorneys for Plaintiffs
                                  HANS FRANKE and LOUISE FRANKE


             DATED: Honolulu, Hawaii, February 11, 2019.

                                  DAMON KEY LEONG KUPCHAK HASTERT

                                       /s/ ROSS UEHARA-TILTON
                                  _______________________________________
                                  DOUGLAS C. SMITH
                                  ROSS UEHARA-TILTON

                                  Attorneys for Defendant
                                  CRC II, INC.,
                                  f/k/a CLARK REALTY CORPORATION

APPROVED AND SO ORDERED:

 DATED: Honolulu, Hawaii, February 13, 2019.

  /s/ Rom A. Trader
 Rom A. Trader
 United States Magistrate Judge

__________________________________________________________________
Franke v. Yates et al.; Civil No. 19-00007-DKW-RT; First Stipulation Extending
Time for Defendant CRC II, Inc., FKA Clark Realty Corporation to Serve Answer to
Complaint; Order
                                       -3-
